 

FS Credit Real Estate Income Trust, Inc. [fscreit-8k_081718.htm]

 

Exhibit 10.3

 



 

FS CREDIT REAL ESTATE INCOME TRUST, INC.

AMENDED AND RESTATED INDEPENDENT DIRECTOR COMPENSATION POLICY



Effective Date

On August 13, 2018, the Board of Directors (the “Board”) of FS Credit Real
Estate Income Trust, Inc. (the “Company”) adopted this Amended and Restated
Independent Director Compensation Policy (the “Policy”), to be effective as of
the date that Post-Effective Amendment No. 4 to the Company’s Registration
Statement on Form S-11 (Registration No. 333-216037) is declared effective by
the Securities and Exchange Commission. This Policy amends and restates in its
entirety the Independent Director Compensation Policy adopted by the Board on
July 17, 2017. Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the FS Credit Real Estate Income
Trust, Inc. Independent Director Restricted Share Plan (the “Plan”).

Eligibility

This Policy shall apply to directors of the Company who meet the requirements
set forth for an “independent director” in the Company’s Charter.

Compensation

The following shall remain in effect until changed by the Board (collectively,
the “Compensation”): 

            Annual Committee Chair Retainer Net Asset Value  Annual
Retainer ($)  Board
Meeting Fees* ($)  Committee
Meeting Fees* ($)  Audit ($)  Nominating &
Corporate
Governance ($) $0 to $250 million   10,000    2,000    1,000    5,000    2,500 
$250 million to $500 million   25,000    2,000    1,000    7,500    3,750  >
$500 million   55,000    2,000    1,000    10,000    5,000 



*In person or telephonic.



Payment Timing and Form

Prior to Achievement of NAV Threshold

Until the Company achieves a net asset value of $250 million (the “NAV
Threshold”), one hundred percent (100%) of the applicable Compensation shall be
paid in the form of restricted shares of the Company’s Class I common stock
(“Class I Restricted Stock”).

Following Achievement of NAV Threshold

Effective for the first calendar quarter immediately following the date that the
Company achieves the NAV Threshold, seventy-five percent (75%) of the applicable
Compensation shall be paid in cash in arrears, as soon as possible following the
end of the calendar quarter to which the Compensation relates, and twenty-five
percent (25%) shall be paid in the form of Class I Restricted Stock.

   

 

 

Terms and Conditions of Class I Restricted Stock 

●

Class I Restricted Stock shall be granted under, and subject to the terms and
conditions of, the Plan, and the award certificate evidencing such grant.

●

The Class I Restricted Stock shall be granted on the first (1st) calendar day of
the second month following the calendar quarter to which the Compensation
relates (each, a “Grant Date”). The number of shares of Class I Restricted Stock
granted shall be determined by (A) dividing one hundred percent (100%) or
twenty-five percent (25%), as applicable, of the quarterly Compensation due by
the current transaction price of the Company’s Class I common stock and (B)
rounding to the nearest whole number.

●

Unless and until provided otherwise by the Board, the Class I Restricted Stock
granted pursuant to this Policy shall vest and become non-forfeitable on the
one-year anniversary of the Grant Date, provided that the Independent Director
is providing services to the Company as a director on each such vesting date. 
Notwithstanding the foregoing vesting schedule, the shares of Restricted Stock
shall become fully vested on the earlier occurrence of: (i) the termination of
the Independent Director’s service as a director of the Company due to his or
her death or Disability; or (ii) a Change in Control of the Company.  If the
Independent Director’s service as a director of the Company terminates other
than as described in clause (i) of the foregoing sentence, then the Independent
Director shall forfeit all of his or her right, title and interest in and to any
unvested shares of Restricted Stock as of the date of such termination from the
Board and such Restricted Stock shall be reconveyed to the Company without
further consideration or any act or action by the Independent Director.

Proration

●

If an Independent Director is newly appointed or elected to the Board at the
Annual Meeting of Shareholders (“Annual Meeting”), then his or her Compensation
shall be prorated to reflect his or her full calendar months of service (e.g. if
the Annual Meeting is in May, then the first quarterly payment will be with
respect to service during June of such quarterly service period).

●

If an Independent Director is newly appointed or elected to the Board at any
time other than at an Annual Meeting, then his or her first quarterly payment
will be prorated to reflect the number of full calendar months of service
between the effective date of the Independent Director’s appointment or election
through the last day of the respective quarterly calendar period (e.g. if an
Independent Director is appointed to the Board on January 15, then his or her
first quarterly payment will be with respect to service during February and
March of such quarterly calendar period).

●

If an Independent Director is not newly appointed or re-elected at the Annual
Meeting, then he or she will not receive payment for services during the month
of such Annual Meeting.

●

If the Company crosses between net asset values levels for purposes of
determining the amount of Compensation payable to an Independent Director during
a calendar quarter, then the amount of Compensation due shall be prorated based
on the number of days elapsed in each level of net asset value.

 



 - 2 - 

 